


EXHIBIT 10.4

Translated from Japanese




Agreement on Annulment of Deposit Contract




The deposit contract concluded on December 18th 2009 is hereby annulled by
agreement between IA Global (hereafter referred to as ‘Party A’), Inter Asset
Japan LBO No.1 Fund (a voluntary partnership, hereafter referred to as ‘Party
B’) being a capital investor in Party A, the Beseto Partners LLC establishment
preparatory committee (hereafter referred to as ‘Party C’) being the
establishment preparatory committee for the venture capital fund applying for a
license from the government of the Republic of Korea and headed by Mr K. H. Lee
being the Vice Chairman of Tozai Holdings Inc. of  the Republic of Korea, and
M&A Japan (hereafter referred to as ‘Party D) being the partner in the venture
capital fund, and the investments that were the objective of that agreement are
canceled.




It is verified that none of the parties to the agreement are liable for any
statutory responsibilities associated with the contract and that no litigation
or liability exists. Four copies of this document have been prepared, each copy
to be named and signed by each party, each party to retain one copy.




April 16, 2010







Party A  

Suite 2450, 101 California Street

 

SanFrancisco Ca 94111 USA

 

 

 

 

 

 

 

/s/ Brian Hoekstra

 

CEO Brian Hoekstra

 

 

 

 

Party B  

Inter Asset Japan LBO No.1 Fund

 

Executive partnership member Inter Asset Japan Inc.

 

Representative Director, Hideaki Saito

 

9F Daiichi Akiyama Building, Toranomon 2-3-22, \

 

Minato-ku, Tokyo, Japan

 

 

 

 

Party C  

Beseto Partners

 

Establishment preparatory committee

 

Representative, K. H. Lee

 

Daechi-dong Ganbnam-ku 942-1

 

Seoul 135-845, Republic of Korea

 

 

 

 

Party D  

M&A Japan Inc.

 

CEO, Koichi Miyagawa

 

1-4-3-301 Hon-cho Shibuya-ku, Tokyo, Japan




1

--------------------------------------------------------------------------------